Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 16/594,568 filed October 7, 2019.
Claims 1-9 are pending.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on October 9, 2018 (US 62/743,332).

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mun et al. (US Publication 2015/0243246 A1) in further view of Yang et al. (US Publication 2016/0062572 A1).
Regarding claim 1, Mun teaches a system for configuring a limited-input device, the system comprising: 
a wearable computing device comprising a memory, a display, a processor and a personal area network interface for communication via a personal area network (second electronic device may be described as a wearable device ... (for example, a smart watch) … The devices may be connected through short-range communication such as Bluetooth (BT), wireless fidelity (Wi-Fi), Wi-Fi Direct, or a wired connection)([0035-0037]; a smart watch is a wearable device with a processor, display, and memory), the processor configured to provide a configuration service (FIG. 3 is a view illustrating a connection and a synchronization order according to various embodiments of the present disclosure)([0054]; Figure 3 – a wearable executing a configuration process is shown); 
a host computing device comprising a host memory, a host display, a host input device, a host personal area network interface for communication via the personal area network, and a host processor (a first electronic device (for example, a provider) may be described as a host device (for example, a smartphone) ... The devices may be connected through short-range communication such as Bluetooth (BT), wireless fidelity (Wi-Fi), Wi-Fi Direct, or a wired connection)([0035-0037]; a smart phone is a host device that contains memory, display, input, and a processor), the host processor configured to provide: 
a remote configuration application (a screen 210 may represent a start screen (for example, Gear Manager))([0046]; Gear Manager is a remote configuration application), which when executed by the host processor, displays a user interface via the host display and receives user input data via the host input device and, based on the user input data, determines one or more configuration settings of the wearable computing device (When a paired device is connected to a host device, the screen 210 may include an image representing the connected device ...  A user may edit the layout, watch configuration, and wallpaper of the connected device in the screen 210)([0046]; a user interacts with the Gear Manager to configure the wearable (e.g. set wallpaper)).
Mun differs from the claim in that Mun fails to explicitly teach a remote configuration service executed on the host to transmit the configuration settings to the configuration service of the wearable computing device. However, executing a remote configuration service on a host to transmit configuration settings to a configuration service of a wearable computing device is taught by Yang (Configuration interface screen 1210 also includes affordances 1212, 1214, and 1216 each corresponding to one of the three services ... can be selected to change the status of the service on device 600 ... response to selection of an affordance that changes the status of a service, external device 850 may send data representing the selected service status to device 600. In response to receiving the selected status, electronic device 600 may set the service status to the selected value. Furthermore, external device 850 may update screen 1210 to indicate the newly selected status)([0266]). The examiner notes Mun and Yang teach a system for configuring a wearable device. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuring of Mun to include the executing of Yang such that the system executes a remote configuration service to transmit user selected configuration settings to a wearable device upon user interaction. One would be motivated to make such a combination to provide the advantage of syncing configuration settings in dynamically thereby enabling real time feedback of current configuration settings. 
Regarding claim 2, Mun-Yang teach the system of claim 1, wherein the host processor is further configured, prior to transmitting the one or more configuration settings to the configuration service, to retrieve current settings data from the configuration service and to display the current settings in the user interface (Yang - The affordances indicate the current status of the corresponding service and can be selected to change the status of the service on device 600)([0266]; in order for current configuration settings to be seen it must be first retrieved).
Regarding claim 3, Mun-Yang teach the system of claim 2, wherein the processor is further configured to provide a master service that consolidates data from the configuration service and at least one system service, wherein the one or more configuration settings are transmitted to the configuration service via the master service (Yang - Operating system 126 (e.g., Darwin, RTXC, LINUX, UNIX, OS X, iOS, WINDOWS, or an embedded operating system such as VxWorks) includes various software components and/or drivers for controlling and managing general system tasks ... and facilitates communication between various hardware and software components ... The pairing mode of the external device may be invoked by running a software program. The software program may be part of an operating system)([0087-0228]; an operating system is a master process that controls data (i.e. input and output) from various processes).
Regarding claim 4, Mun-Yang teach the system of claim 3, wherein the processor is further configured to provide a message handler that consolidates data from the configuration service and at least one application program of the wearable computing device, wherein the one or more configuration settings are transmitted to the configuration service via the message handler (Yang - Communication module 128 facilitates communication with other devices over one or more external ports 124 and also includes various software components for handling data received by RF circuitry 108 and/or external port 124)([0088]; a communication module handles messages from processes to transmit and receives data from external processes).
Regarding claim 5, Mun teaches a method of configuring a wearable computing device from a host computing device, the method comprising: 
a processor of the host computing device displaying a user interface in a remote configuration application (a first electronic device (for example, a provider) may be described as a host device (for example, a smartphone) ... (a screen 210 may represent a start screen (for example, Gear Manager))([0035-0046]; Gear Manager is a remote configuration application executing on a processer on a host device (i.e. smart phone)); 
the processor receiving user input data via a host input device (The input/output interface 740 may deliver an instruction or data inputted from a user through an input/output device)([0104]); 
based on the user input data, the processor determining one or more configuration settings of the wearable computing device (When a paired device is connected to a host device, the screen 210 may include an image representing the connected device ...  A user may edit the layout, watch configuration, and wallpaper of the connected device in the screen 210)([0046]; a user interacts with the Gear Manager to configure the wearable (e.g. set wallpaper)).
Mun differs from the claim in that Mun fails to explicitly teach transmitting the configuration settings to the wearable computing device. However, transmitting configuration settings to a wearable computing device is taught by Yang (Configuration interface screen 1210 also includes affordances 1212, 1214, and 1216 each corresponding to one of the three services ... can be selected to change the status of the service on device 600 ... response to selection of an affordance that changes the status of a service, external device 850 may send data representing the selected service status to device 600. In response to receiving the selected status, electronic device 600 may set the service status to the selected value. Furthermore, external device 850 may update screen 1210 to indicate the newly selected status)([0266]). The examiner notes Mun and Yang teach a method for configuring a wearable device. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuring of Mun to include the transmitting of Yang such that the method transmits user selected configuration settings to a wearable device upon user interaction. One would be motivated to make such a combination to provide the advantage of syncing 
Regarding claim 6, Mun-Yang teach the method of claim 5, further comprising, prior to transmitting the one or more configuration settings to the wearable computing device, the processor retrieving current settings data from the wearable computing device, and displaying the current settings data in the user interface (Yang - The affordances indicate the current status of the corresponding service and can be selected to change the status of the service on device 600)([0266]; in order for current configuration settings to be seen it must be first retrieved).
Regarding claim 7, Mun teaches a method of configuring a wearable computing device from a host computing device, the method comprising: 
a processor of the wearable computing device (second electronic device may be described as a wearable device ... (for example, a smart watch))([0035-0037]; a smart watch is a wearable device with a processor) providing at least one system service, the at least one system service comprising a configuration service (FIG. 3 is a view illustrating a connection and a synchronization order according to various embodiments of the present disclosure)([0054]; Figure 3 – a wearable executing a configuration process is shown).
Mun differs from the claim in that Mun fails to explicitly teach providing a master service, wherein the processor receives via the master service configuration settings from the host device and updates a local setting based on the configuration settings. However, Yan discloses of providing a master service (i.e. operating system process) (Operating system 126 (e.g., Darwin, RTXC, LINUX, UNIX, OS X, iOS, WINDOWS, or an embedded operating system such as VxWorks) includes various software components and/or drivers for controlling and managing general system tasks ... and facilitates communication between various hardware and software components ... The pairing mode of the external device may be invoked by running a software program. The software program may be part of an operating system)([0087-0228]), wherein a processor receives via the master service configuration settings from a host device and updates a local setting based on the configuration settings (Configuration interface screen 1210 also includes affordances 1212, 1214, and 1216 each corresponding to one of the three services ... can be selected to change the status of the service on device 600 ... response to selection of an affordance that changes the status of a service, external device 850 may send data representing the selected service status to device 600. In response to receiving the selected status, electronic device 600 may set the service status to the selected value. Furthermore, external device 850 may update screen 1210 to indicate the newly selected status)([0266]). The examiner notes Mun and Yang teach a method for configuring a wearable device. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuring of Mun to include the providing of Yang such that the method utilizes a master process to receive user selected configuration settings and trigger the updating of local settings. One would be motivated to make such a combination to provide the advantage of syncing configuration settings in dynamically thereby enabling real time feedback of current configuration settings. 
Regarding claim 8, Mun-Yang teach the method of claim 7, further comprising, prior to receiving the one or more configuration settings, the processor retrieving current settings data, and transmitting the current settings data to the host computing device via the master service (Yang - The affordances indicate the current status of the corresponding service and can be selected to change the status of the service on device 600)([0266]; in order for current configuration settings to be seen it must be first retrieved and transmitted (i.e. by way of a master operating system which controls input and output data from various processes).
Regarding claim 9, Mun-Yang teach the method of claim 8, further comprising providing a message handler that consolidates data from the configuration service and at least one application program of the wearable computing device, and transmitting the current settings data to the host (Yang - Communication module 128 facilitates communication with other devices over one or more external ports 124 and also includes various software components for handling data received by RF circuitry 108 and/or external port 124)([0088]; a communication module handles messages from processes to transmit and receives data from external processes).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for configuring a wearable device.
20030151982 A1
20130106603 A1
20150100621 A1
20150193217 A1
20150205567 A1
20150358201 A1
20160011662 A1 
20160062721 A1 
20160065655 A1 
20160150350 A1
20160291703 A1 
20170230236 A1
20180101352 A1 
20190042061 A1 
20200076938 A1
8078787 B2
8854925 B1
9830170 B2
10579225 B2
Gear Manager App Settings
Developer: How to deploy to Gear S2 / S3 smartwatch
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONGJIA PAN/Primary Examiner, Art Unit 2145